Citation Nr: 1431772	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include left knee strain and patellar tendonitis.  

2.  Entitlement to service connection for a right knee disability, to include right knee strain.  

3.  Entitlement to service connection for a center chest disability, to include costochondritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2006 to November 2009.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.

In January 2014, the Board remanded the case for further evidentiary development.  In a May 2014 supplemental statement of the case, the RO denied the claims, and the case is back before the Board for further adjudication. 

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System have been reviewed and considered.	

The issue of entitlement to service connection for a center chest disability, to include costochondritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left knee disability is not etiologically related to service. 

2.  No event, injury, or disease in service resulted in the Veteran's current right knee disability, and the Veteran's current right knee disability is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
2.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Decision Not Final

The Board notes that in a September 2011 rating decision, the RO construed the issues as claims to reopen previously denied claims for entitlement to service connection, reopened the claims, and denied the claims on the merits.  However, the Board finds that the May 14, 2010 rating decision did not become final because the Veteran, through his representative, submitted a notice of disagreement against the May 14, 2010 rating decision on May 12, 2011, within one year of that rating decision.  See 38 C.F.R. §§ 3.104, 20.302.  

Compliance with Prior Remand

In January 2014, the Board remanded the claim and directed the AOJ to obtain a VA addendum medical opinion to determine the etiology of the left and right knee disabilities.  The VA examiner was directed to specifically address the June 2009 in-service diagnosis regarding the left knee and the January 2011 diagnosis regarding both knees.  A VA addendum medical opinion was issued in March 2014, and the examiner provided an opinion as to the etiology of the Veteran's left and right knee disabilities, specifically addressed the above referenced diagnoses, and supported the opinion with adequate rationale.  The Veteran's claim was readjudicated in a March 2014 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in November 2009, in which the Veteran was notified of how to substantiate his claims for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and lay statements have been associated with the record. 

Also, the Veteran was afforded a VA examination in January 2011, and an addendum opinion was issued in March 2014.  The examiner conducted an examination, based his opinion on the Veteran's history and lay statements, and provided sufficient information such that the Board can render an informed decision.  The Board finds that the January 2011 VA examination in conjunction with the addendum opinion is adequate.  

The Board notes that in a January 2014 letter, the Veteran was requested to provide information regarding any outstanding treatment records, but the Veteran did not respond.  Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he has a bilateral knee disability that is related to service.  The Veteran states that he was treated for bilateral knee pain in service.  See September 2009 claim.  The Veteran contends that his service records demonstrate that there was an in-service event for which he sought treatment.  See July 2012 Form 9 Appeal.  The Veteran also contends that his VA examination demonstrated that he has a current chronic condition.  Id.  The Veteran reports, through his representative, that he has had a continuity and progression of left knee symptoms that can all be related to the in-service complaints for the left knee.  See April 2013 Informal Hearing Presentation.  The Veteran also reports, through his representative, that he has had chronic right knee pain that began in service.  Id.  
The service treatment records show that in June 2009, the Veteran complained of chronic left knee pain, sometimes aggravated by PT [physical training].  The Veteran reported that onset was during basic training in July 2006 and was not event oriented.  The Veteran was assessed with probable mild/moderate patellar tendonitis.  The Veteran was prescribed Motrin and given glucosamine supplements for the knee.  The Veteran was told follow up if symptoms and pain worsen or are not improved.  A June 2009 sick slip shows that the Veteran had left knee pain.  In an August 2009 report of medical assessment for the purpose of separation, the provider noted that the Veteran has a history of MS [musculoskeletal] left knee pain from overuse and denies trauma.  In an August 2009 report of medical history, the Veteran reported problems with his left knee since July 2006.  The examiner stated that the Veteran has a history of MS left knee pain from overuse and that he used a knee brace for support.  The examiner noted that there is no underlying pathology.  In the August 2009 separation examination, no lower extremities defect except as to the feet was noted.

On examination in January 2011, the Veteran stated that his left knee pain started in Army training and "was initially mild on leg but slowly became more severe and bilateral."  The Veteran reported that symptoms since onset have been intermittent with remissions.  The x-ray report for the left knee showed an impression of narrowing of the medial joint compartment with no acute findings.  The x-ray report of the right knee showed an impression of unremarkable right knee.  The Veteran was diagnosed with bilateral knee strain.  The examiner noted that there was documented evidence of left knee pain during service, diagnosed as tendonitis due to overuse which was acute at that time.  The examiner noted that on release of service there was no residual of knee condition.  The examiner opined that the Veteran's current knee strain is less than likely a result of tendonitis during service.  

In the March 2014 VA addendum medical opinion, regarding the left knee, the examiner stated that the Veteran was diagnosed with left knee sprain in the January 2011 examination "which was acute and independent of service."  The examiner stated that the Veteran had acute left knee tendonitis "which was treated and resolved while in service."  The examiner noted that he could not locate any documented evidence of a chronic condition of the left knee during service on in the civilian record immediately after leaving service.  The examiner also noted that the separation examination noted no lower extremities defect except for the feet.  The examiner opined that the Veteran's diagnosed left knee sprain is less than likely as not etiologically related to service.  

Regarding the right knee, the examiner stated that the Veteran was diagnosed with right knee sprain in the January 2011 examination "which was acute and independent of service."  The examiner noted that he could not locate any documented evidence of serious right knee injury or a chronic condition of the right knee during service or in the civilian record immediately after leaving service.  The examiner also noted that the separation examination noted no lower extremities defect except for the feet.  The examiner opined that the Veteran's diagnosed right knee sprain is less than likely as not etiologically related to service.        

First, the Veteran has been diagnosed with bilateral knee strain during the appeal period.  Thus, the first Shedden element, a present disability, is met for both claims on appeal.  

Second, the Veteran argues that his left knee disability began in service in July 2006 and that he was treated for it in service, and the service treatment records show that that the Veteran was treated for a left knee disability in service in June 2009.  Therefore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met for the claim for service connection for a left knee disability.  Regarding the right knee, there is no medical evidence or lay allegation of an in-service incurrence or aggravation of a disease or injury of the right knee in service.  Specifically, the Veteran reported that his left knee pain began in service and "eventually" became bilateral.  See January 2011 VA examination.  Therefore, the second Shedden element, is not met for the claim for service connection for a right knee disability, and service connection for a right knee disability is not warranted.  38 C.F.R. § 3.303.  
  
Third, even if the Board concedes an in-service incurrence of a disease or injury of both knees in service, the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is etiologically related to service, to include the in-service diagnosis of probable patellar tendonitis.  The Veteran is certainly competent to attest to his observations and symptoms, such as recurrent knee pain.  However, the determination as to etiology of a bilateral knee disability is a medical matter beyond a layperson's comprehension as it requires specialized medical training and is not susceptible of lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Because the record does not reflect that the Veteran has specialized medical training in the field of orthopedics, the Veteran is not competent to determine whether his current bilateral knee strain is related to service.  Because the Veteran is not competent to provide an opinion regarding the etiology of his bilateral knee disability, the issue of credibility is not reached.  

Having considered the Veteran's reports as to his observations and symptoms, the Board finds the objective medical results by the medical professionals in this case are of significant probative value, as the medical professionals performed medical examinations and based their opinions on the Veteran's medical history and lay statements.  Specifically, the January 2011 and March 2014 VA examiner's opinions are of significant probative value as the opinions reflect specialized knowledge, training, and experience as to the nature and etiology of the Veteran's bilateral knee disability.  Thus, the Veteran's lay opinion that his current bilateral knee disability is related to service is outweighed by the medical evidence.  

The medical evidence does not support a finding that the Veteran's current bilateral knee disability is related to service.  The VA examiner stated that the Veteran's current bilateral knee disability is independent of service, and the Veteran's in-service tendonitis resolved.  The Board notes that the service treatment records in June 2009 show that the Veteran was told to follow up if symptoms and pain worsen or are not improved, and the Veteran did not follow up.  On separation from service, the medical professional noted the Veteran's history of left knee pain and use of a brace, but opined that there is no underlying pathology.  Further, no lower extremities defect or diagnosis was noted on the examination report.  For these reasons, in light of the medical evidence, the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met for both claims on appeal, and service connection for a bilateral knee disability is not warranted.  38 C.F.R. § 3.303(a).  

The Board acknowledges the Veteran's argument that because he has had recurrent pain in both knees that began in service, service connection for the bilateral knee disability is warranted.  The Board also acknowledges that the Veteran submitted his claims for service connection prior to discharge from service.  First, however, pain by itself is not a disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999).  Therefore, service connection is not warranted for pain alone.  Second, a grant of service connection based on continuity of symptomatology is allowed only for the "chronic" diseases that may be subject to presumptive service connection and that are listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The list in 38 C.F.R. § 3.309(a) does not include bilateral knee strain.  For these reasons, and in light of the medical evidence showing no relationship between the current disability and service, service connection is not warranted for the bilateral knee disability based on the argument that Veteran has had recurrent bilateral knee pain that began in service.
 
There is no doubt that the Veteran's bilateral knee pain began in service.  However, the preponderance of the evidence does not demonstrate that all three Shedden elements have been met for either claim on appeal.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply, and the claims must be denied.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a left knee disability, to include left knee strain and patellar tendonitis is denied. 

Entitlement to service connection for a right knee disability, to include right knee strain is denied. 
	


	(CONTINUED ON NEXT PAGE)
REMAND

In the January 2014 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of a center chest disability.  It is noted on the March 2014 VA addendum opinion (regarding the bilateral knees) that the Veteran was scheduled for a VA examination regarding a center chest disability in March 2014.  However, there is no indication in the record that the AOJ provided notice to the Veteran of the VA examination, for which the Veteran failed to appear.  Because the Veteran was not afforded a VA examination, the AOJ's actions are not in conformity with the Board's January 2014 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  Notice of this examination should be sent to the correct address of record.  

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in a denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the veteran by the pertinent VA medical facility.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding a center chest disability.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the claims file (paper or electronic).  

If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of a center chest disability, to include costochondritis.  Provide notice of the scheduled VA examination to the Veteran at his current address.  

Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner should note that this case review took place.  

After reviewing the claims folder, the examiner is asked to opine on the following:

(a) the current nature and diagnosis of the Veteran's chest disability.  The examiner is asked to specifically address the January 2011 diagnosis of costochondritis and whether it is a current diagnosis or an explanation of the in-service treatment.  

(b) whether it is at least as likely as not (a 50 percent or greater probability) that a center chest disability is etiologically related to service.

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  If the Veteran fails to report to the scheduled examination, obtain and associate with the record copies of any notice(s) of the date and time of the examination sent to the veteran by the pertinent VA medical facility.

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


